Citation Nr: 1714389	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-23 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, coronary artery disease (CAD), and posttraumatic stress disorder (PTSD), or as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:   Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Atuyotan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1967 to February 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO), which in pertinent part denied the Veteran's application to reopen a claim for service connection for hypertensive vascular disease because new and material evidence had not been received since the prior final rating decision in May 2007.  

In October 2015, the Veteran appeared at the RO and testified at a hearing that was held before the undersigned (a Travel Board hearing).  A transcript of the proceeding is in the record. 

Also, in October 2015, the Veteran submitted to the RO a request to advance his case on the docket.  The Board interprets this request as a motion to advance his case on the docket.  The Veteran states he has CAD, hypertension, diabetes, and PTSD which "combine to create a serious concern" for his health.  Under 38 C.F.R. § 20.900(c), a case may be advanced on the Board's docket for several reasons, to include as due to serious illness.  With respect to a serious illness, the Board does not ordinarily advance a case on the docket unless the illness is grave in nature.  In the instant case, the Veteran has not shown that his health problems are serious enough to warrant that this case can be advanced on the docket.  In light of the foregoing, the Board denies his motion.

In April 2016, the Board promulgated a decision, reopening the claim of service connection for hypertension, on the basis that new and material evidence had been received since the claim was finally denied in a May 2007 rating decision.  The Board also remanded the reopened claim to the RO for additional development.  The requested development was completed, and the case has been returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of the April 2016 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran served a tour of duty in the Republic of Vietnam from March 1967 to February 1970, and may be presumed to have been exposed to herbicide agents therein.  

2.  During the pendency of the appeal, the Veteran has had a current diagnosis of hypertension.

3.  Hypertension was not manifested in service or to a compensable degree within one year following the Veteran's separation from service; his hypertension is not shown to be related to an injury, disease, or event in service including exposure to herbicides, or to have been caused or aggravated by his service-connected diabetes mellitus, PTSD, and/or CAD.  


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, PTSD, and/or CAD, or due to herbicide agent exposure are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

The RO provided timely and content-complying VCAA notice to the Veteran in September 2009, prior to the adjudication of the claim in November 2009.  The RO provided notice regarding what information and evidence is needed to substantiate the claim of service connection, as well as what information and evidence must be submitted by the claimant, and what evidence VA would obtain.  The September 2009 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the claim.  In light of the foregoing, VA's duty to notify is met.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records; post-service VA and private treatment records; VA examination reports from April 2007, December 2012, April 2013, August 2014, September 2014, August 2015, September 2015, and June 2016; and private medical opinions from January 2007, August 2007, and May 2010.  The VA medical opinions received in relation to this claim are adequate for rating purposes, as together they reflect familiarity with the record and include a detailed explanation of rationale with citation to medical literature.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, the Veteran was afforded a hearing before the undersigned on October 2015.  The United States Court of Appeals for Veterans Claims in Bryant v. Shinseki, 23 Vet App. 488 (2010) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Each of these duties has been met in the October 2015 hearing.  In any case, in March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

In summary, VA has done everything reasonably possible to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more of continuous active service and arthritis or cardiovascular-renal disease, including hypertension, becomes manifest to a degree of 10 percent within one year following the date of separation from service, it may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A.§ 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shineski, 708 F. 3d 1331 (Fed. Cir. 2013).

Notwithstanding the above, service connection may also be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310;  Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran who, during active service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including a herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases (to include as pertinent here type 2 diabetes mellitus and ischemic heart disease, but not hypertension) shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  These diseases, with some exceptions, shall have become manifest to a degree of 10 percent or more any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's principal contention is that his hypertension is due to his service- connected diabetes mellitus, CAD, and/or PTSD, or that it is due to herbicide agent exposure.  The Board remanded the case in April 2016 for a new VA examination to fully address whether the Veteran's current diagnosis of hypertension is related to PTSD or herbicide exposure (which is presumed due to the Veteran's service in Vietnam).  The Board noted the April 2007, December 2012, and April 2013 VA examinations did not address these particular considerations.  This decision considers all of the Veteran's contentions before the Board concerning his diagnosis of hypertension.  

The Veteran filed a claim of service connection for hypertension, diabetes mellitus, CAD, PTSD, and herbicide exposure (specifically, Agent Orange exposure) in November 2006.  In a May 2007 rating decision, the RO granted service connection for diabetes mellitus, due to exposure to an herbicide, but also denied service connection for hypertension.  In a March 2008 rating decision, the RO granted  service connection for PTSD.  The RO granted service connection for CAD in a June 2011 rating decision.  The Veteran filed an application in August 2009 to reopen his hypertension claim, which the Board granted in an April 2016 decision, but remanded for additional evidence including a VA examination and medical opinion.  

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012) ("Dorland's").  

For VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm Hg or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).  "Hypertension may have no known cause (essential or idiopathic hypertension), or may be associated with other primary diseases (secondary hypertension)."  See Dorland's at 896.

After a review of all of the lay and medical evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim, on all alleged theories of entitlement.  The Board initially turns to the question of whether service connection may be warranted on a direct basis.  It is clearly shown by the evidence that the Veteran has had a current disability of hypertension during the entire appeal period.  VA and private treatment records reflect a diagnosis of, and treatment for, hypertension.  Also, the December 2012 and June 2016 VA examiners confirmed a diagnosis of hypertension.  

However, the Board finds that the evidence shows that no vascular injury or disease occurred during service, and that no chronic symptoms of hypertension were manifested during service.  The service treatment records (STRs) show no complaint of, diagnosis of, or treatment for a vascular injury or high blood pressure.  During the February 1970 service separation medical examination, the Veteran's vascular system was clinically evaluated as normal, and his blood pressure reading was within normal limits (i.e., 110/80).   Thus, on the basis of STRs alone, hypertension is not shown to have had an onset during service, and service connection under 38 U.S.C.A. § 1110; 38 CFR § 3.303(a) is not warranted.

Moreover, there is no continuity of symptomatology after service to support the Veteran's claim under 38 C.F.R. § 3.303(b).  He is not claiming to have had hypertension or high blood pressure readings during service or for many years thereafter.  In the December 2012 VA examination, the examiner states the onset of the Veteran's hypertension occurred in 1985, fifteen years after his discharge from service.  Therefore, the criteria for service connection under 38 C.F.R. § 3.303(b), based on continuity of symptomatology, are not met.

Further, in consideration of service connection on a presumptive basis, the Board finds that the weight of the evidence is against a finding that symptoms of hypertension manifested to a degree of ten percent or more disabling within one year of service separation to denote a chronic disease.  See 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3); 3.309(a).  Notations in VA treatment records and examination reports place the onset of hypertension in the mid-1970s to 1980s.  The December 2012 VA examiner noted an initial diagnosis in 1985.  The Board, therefore, finds based on the foregoing that the weight of the evidence demonstrates that service connection for hypertension, which was first manifested many years after service, is not warranted on a presumptive basis.


The Board also finds that service connection for hypertension on a presumptive basis, as due to exposure to herbicide agents, is not warranted.  Service personnel records reflect that the Veteran served in the Republic of Vietnam between March 1967 and February 1970.  Thus, exposure to herbicides, including Agent Orange, during active service is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  Hypertension, however, is not a disease that has been deemed associated with herbicide exposure.  Thus, a medical nexus may not be presumed as a matter of law.  See 38 C.F.R. 
§ 3.309(e), Note (2).  The Board notes that a conclusion of the National Academy of Sciences (NAS) Institute of Medicine in 2010, which the VA Secretary has cited to in three separate Federal Register publications (see 77 Fed. Reg. 47, 924 (Aug. 10, 2012); 75 Fed. Reg. 32,549 (June 8, 2010); and 75 Fed. Reg. 81,333 (Dec. 27, 2010)), that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2010 694 (Sep. 29, 2011).  Given the Veteran's allegations that his hypertension was the result of his exposure to herbicide agents in service, he underwent a VA examination in June 2010.  The examiner opined that it is less likely than not that the Veteran's hypertension is related to herbicide exposure during service.  The examiner ascertained that medically established risk factors, such as the age, weight, diet, and a family history of high blood pressure contributed to the onset of the Veteran's hypertension; rather than any exposure to an herbicide agent during the Vietnam era.  There is no other medical opinion to the contrary.

As the Board has found that service connection is not warranted on either direct and presumptive theories of entitlement, the Board will now address whether service connection is warranted on a secondary basis of entitlement, which is a primary claim of the Veteran.  As stated above, service connection may be granted for a disability caused or aggravated by a service-connected disability.  See Allen, 7 Vet. App. at 448.  To prevail on the issue of secondary service connection, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998).  The service-connected disabilities of PTSD, diabetes mellitus, and CAD will each be discussed in turn below.

In consideration of the Veteran's allegations concerning secondary service connection, in June 2016, following the Board's April 2016 remand directives, the Veteran underwent a VA examination, after which the examiner opined that it is less likely than not that the Veteran's hypertension is either caused or aggravated by his service-connected PTSD.  The examiner explained that the Veteran's hypertension was essential hypertension, which, as indicated above, is defined as "hypertension occurring without discoverable organic cause."  See Dorland's at 896.  The examiner also stated PTSD is not an established risk factor for the development of hypertension.  The examiner acknowledged that there are studies which allude to a causal relationship between PTSD and hypertension, but asserted that the studies did not consider such "confounding factors" as family history, obesity, and diet/lifestyle patterns in patients with PTSD and hypertension.  Similarly, the examiner noted that a permanent worsening of hypertension beyond its natural progression was not demonstrated by the evidence, noting, for example, that the Veteran's blood pressure readings have shown stability over the past years.  
The examiner also remarked that the Veteran's controlled blood pressure, while taking three medications, was not atypical for patients with longstanding hypertension.  Moreover, in January 2007 and August 2007 psychiatric examination reports, the Veteran's private psychiatrist, M. Fisher, M.D., while noting the Veteran's high blood pressure, did not offer any correlation between his PTSD and hypertension.  

With respect to the Veteran's service-connected diabetes mellitus, an April 2007 VA examiner indicated that the onset of the Veteran's hypertension pre-dated the onset of his diabetes mellitus, and thus concluded that the hypertension was not caused by diabetes mellitus.  This finding is corroborated by the record in which there is no evidence that the Veteran's diabetes went undiagnosed for many years such that it pre-dated (and therefore may have caused) hypertension.  The earliest documentation of the diagnosis of hypertension was in 1985, and diabetes was initially diagnosed in 2006.  A December 2012 VA examiner likewise concluded that hypertension was not likely due to or caused by diabetes, but also found that there was no indication that the Veteran's hypertension was aggravated by diabetes.  The examiner explained that the Veteran's blood pressure remained well controlled with two medications, thus evincing (as did the June 2016 VA examiner when addressing whether PTSD aggravated the hypertension) that there was no permanent worsening of hypertension beyond its natural progression.  There are no medical opinions of record to the contrary.  

Concerning the Veteran's service-connected CAD, in December 2012 and May 2013 VA examination reports, the examiner indicated the Veteran's CAD, which was etiologically related to his Agent Orange exposure (on a presumptive basis),   was initially diagnosed in the late 2000s (most likely 2008 and 2009).  There is no evidence in the record to indicate that the Veteran's hypertension was caused or aggravated by CAD.  Further, as the examiner indicated with regards to diabetes, the Veteran's blood pressure has remained well controlled over the years, and thus there is no evidence suggesting that the underlying condition has increased in severity beyond its natural progression on account of the CAD.  Thus, like diabetes, hypertension pre-dated CAD and was not caused by it.  

After reviewing all of the medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran's hypertension was caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.   

The only evidence that relates the Veteran's current hypertension to service (including Agent Orange exposure, therein) or to a service-connected disability is his own lay statements.  To the extent that the Veteran asserts there is an association between hypertension and service or service-connected disabilities, his opinion as a layperson is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  See 38 C.F.R. 
§ 3.159(a) (defining competent lay and medical evidence).  Although he is competent to describe symptoms of hypertension, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), hypertension is not a condition found under case law to be capable of lay observation, and the determination as to the presence or causation (or aggravation) of hypertension is therefore medical in nature and not capable of lay observation.  

That is, the question of whether hypertension is brought on, or worsened, by another disability such as diabetes mellitus, PTSD, CAD, or exposure to an herbicide agent, constitutes a complex medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the determinative questions presented in this case involving nexus or causation (aggravation).  Therefore, to the extent the Veteran's statements are offered as proof of the relationship (causally or by aggravation) between hypertension on the one hand, and diabetes, PTSD, CAD, or herbicide agent exposure on the other hand, the statements are not competent evidence, and must be excluded from consideration with the probative evidence of record.  That is, they cannot be considered competent evidence favorable to the claim.  Thus, while lay persons are competent to provide opinions on some medical issues, that is not the case for the Veteran in the instant appeal.  See Khana v. Shinseki, 24 Vet. App. 428, 435 (2011).

For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for hypertension on direct, presumptive, and secondary bases, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990).



ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, CAD, and PTSD, or as due to herbicide agent exposure is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


